In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-3466
JULIUS EVANS,
                                                Petitioner-Appellee,
                                 v.

ALEX JONES,
                                             Respondent-Appellant.
                    ____________________

        Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 14-cv-03930 — Rebecca R. Pallmeyer, Chief Judge.
                    ____________________

     ARGUED SEPTEMBER 25, 2020 — DECIDED MAY 5, 2021
                 ____________________

   Before RIPPLE, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. An Illinois jury convicted Julius Ev-
ans of the ﬁrst-degree murder of Moatice Williams, who was
killed in a drive-by shooting in Chicago. Only one eyewit-
ness—Andrew Jeﬀers—connected Evans to the shooting. Jef-
fers’s account of the shooting dramatically changed over time.
Jeﬀers initially only provided a few general identifying de-
tails of the shooter, and did not speciﬁcally identify any of the
shooters. Eleven months later, however, the police
2                                                  No. 19-3466

approached him while he was incarcerated and Jeﬀers then
identiﬁed Evans as the shooter. Then, at trial, Jeﬀers recanted
that identiﬁcation: he testiﬁed that he did not see the identity
of the shooter but had identiﬁed Evans because the police told
him to.
    During closing arguments, the prosecutor argued that Jef-
fers’s trial testimony—that he did not see Evans shoot Wil-
liams—was false and the jury should disbelieve it because Jef-
fers only changed his story after being paid a visit by a de-
fense investigator working for Evans’s co-defendant, Mario
Young, who was a known gang member. Evans appealed his
conviction, asserting that the prosecutor’s statements during
closing argument deprived him of his right to a fair trial. He
contended that the prosecutor’s statements were improper
because there was insuﬃcient evidence in the record to sup-
port them, and that they were prejudicial because Jeﬀers’s
credibility was of the utmost importance given the lack of
other evidence against Evans. The state appellate court con-
cluded that there was suﬃcient evidence in the record to sup-
port the prosecutor’s statements during closing argument,
and so they were not improper.
    Evans unsuccessfully petitioned the state court for post-
conviction relief. He then ﬁled a habeas petition in federal
court, which the district court granted. Upon a close examina-
tion of the record and giving deference to the state appellate
court’s ﬁndings, we ﬁnd that the state appellate court’s deter-
mination that the prosecutor’s statements were proper was
objectively unreasonable. While we “do not lightly grant pe-
titions for a writ of habeas corpus brought by state prisoners,”
Cook v. Foster, 948 F.3d 896, 899 (7th Cir. 2020), we agree with
the district court that the facts of this case compel the
No. 19-3466                                                  3

conclusion that Evans was deprived of his right to a fair trial
and he is entitled to relief. We therefore aﬃrm.
                       I. Background
A. Factual Background
    On the evening of August 23, 1996, someone inside a vehi-
cle opened ﬁre on West Washington Street in Chicago. The
bullets hit and instantly killed Moatice Williams, who had
been sitting on his bicycle on the sidewalk. After arriving on
the scene, Chicago Police Oﬃcer James Cianella interviewed
two individuals who had witnessed the crime: Margaret Win-
ton and Andrew Jeﬀers. Police did not identify any additional
witnesses.
    Winton told Oﬃcer Cianella that she had been selling
goods across the street from Williams. Right before the shoot-
ing, she had observed Jeﬀers and a man named John “pitching
quarters”—trying to see who could get the quarters closest to
the line on the sidewalk—two or three feet from Williams. She
then saw a gray car with tinted windows drive down the
street, turn around the block, then proceed for a second time
down West Washington Street. Someone then ﬁred seventeen
or eighteen gunshots from the front passenger-side window.
Winton saw three men in the car (including the shooter) but
did not see their faces and could not identify them.
   Jeﬀers told Oﬃcer Cianella that he saw the vehicle stop
and ﬁre shots, and then drive east. There were three black
men in the car, one of whom was wearing a white t-shirt. He
did not provide any other identifying information.
4                                                     No. 19-3466

B. Investigation
    Eleven months later—in July 1997—two Chicago Police
Department “Cold Case Squad” detectives visited Jeﬀers in
prison to get his recollection of the shooting. Jeﬀers was serv-
ing a prison sentence for an unrelated drug oﬀense at the
time. At trial, the detectives testiﬁed that during this visit they
showed Jeﬀers a six-person photo array and asked whether
he recognized any of the individuals from the night of the
shooting. By that stage of the investigation, the detectives had
identiﬁed three primary suspects: Evans, Mario Young, and
Royce Grant. Their photographs made up three of the six pho-
tos in the array. The detectives testiﬁed that Jeﬀers identiﬁed
Evans and Young—Evans as the shooter and Young as the
front seat passenger in the vehicle. Jeﬀers initialed the backs
of the photographs of Evans and Young to certify having iden-
tiﬁed them.
    Three months later, the detectives paid Jeﬀers another
visit—this time, to a boot camp where Jeﬀers was serving the
remainder of his prison sentence. Assistant State’s Attorney
Lorraine Scaduto accompanied. At trial, Scaduto testiﬁed that
she showed Jeﬀers two photographs, one of Evans and one of
Young. According to Scaduto, Jeﬀers again identiﬁed Evans
as the shooter and Young as the vehicle’s front passenger. Sca-
duto asked Jeﬀers to describe the events of the shooting and
requested permission to transcribe his recollection into a writ-
ten statement. Jeﬀers agreed.
    According to Jeﬀers’s written statement, on the night of
the shooting he was pitching quarters with John across the
street from where he lived on West Washington Street. The
victim sat on his bicycle watching the game. Jeﬀers “bent
down to pick up some quarters” and heard “four or ﬁve
No. 19-3466                                                   5

gunshots.” He looked up and “saw a gray Oldsmobile Cut-
lass, two-door” driving slowly down the street. Jeﬀers saw
three men in the car: one man was driving, another was lean-
ing forward in the front passenger seat, so that the third man
could reach over him and shoot toward the street from the
front passenger window. The next day, Jeﬀers was pitching
quarters with John again in the same location. Evans and
Young—whom he recognized from the Oldsmobile Cutlass
the day before—drove up in a diﬀerent car. Evans apologized
to John for having shot at him the day before, explaining that
they mistakenly thought they were shooting at members of a
rival gang. Jeﬀers signed the statement to certify that he had
given the statement “freely and voluntarily and that no
threats or promises were made to him in exchange for his
statement.”
    The police arrested Evans, Young, and Grant on Novem-
ber 14, 1997. A few weeks later, the detectives called upon Jef-
fers to identify Evans and Young from an in-person lineup.
Jeﬀers had been released from boot camp and was serving the
remainder of his sentence on house arrest. At trial, a detective
testiﬁed that Jeﬀers was shown a six-person lineup consisting
of Evans, Grant, Young, and three non-suspects. The detective
testiﬁed that Jeﬀers again identiﬁed Evans as the shooter and
Young as the man sitting in the front seat.
    Jeﬀers met with Assistant State’s Attorney Ann Lorenz
later that day. Lorenz asked Jeﬀers to tell her what he had wit-
nessed in relation to the shooting. According to Lorenz, Jeﬀers
recounted a version of events consistent with his written state-
ment. Lorenz testiﬁed that she showed Jeﬀers two photo-
graphs, one of Evans and one of Young. Jeﬀers conﬁrmed to
Lorenz that those were the men he saw in the Oldsmobile the
6                                                  No. 19-3466

night Williams was murdered. Jeﬀers then testiﬁed before a
grand jury that same day. His testimony was consistent with
his handwritten statement.
C. Trial Court Proceedings
    At Evans’s trial in June 2000, Jeﬀers recounted a much dif-
ferent version of what had happened. Despite the accounts he
gave during the investigation nearly three years prior, Jeﬀers
testiﬁed at trial that although he was pitching quarters on
West Washington Street at the time of the murder, he did not
actually see the shooting. Instead, as soon as he heard gun
shots, he ducked and did not look up again until after the ﬁr-
ing stopped. He testiﬁed that he did not know the shots had
been ﬁred from a passing car, he did not see the car, and he
certainly did not see who shot and killed Williams.
    The prosecutor pressed Jeﬀers about the statements he
gave the detectives and identiﬁcations he made of Evans and
Young. Jeﬀers testiﬁed initially that he never identiﬁed pho-
tographs of Evans and Young, never signed a handwritten
statement of his account of the shooting, and never met with
Assistant State’s Attorney Lorenz. Jeﬀers testiﬁed that he had
never seen Evans before the trial.
   Eventually, Jeﬀers admitted identifying Evans and Young
from the lineup, but only because the detectives told him to,
not because he recognized them from the night of the shoot-
ing. According to Jeﬀers, the detectives told him to “stick with
the story, tell the story,” but Jeﬀers did not elaborate further
on the “story” he was told to “stick with.” Jeﬀers testiﬁed that
the story of what he saw was simple, he: “Be[nt] down pitch
quarter, shots were ﬁred. Ran across the street, called the am-
bulance. Ambulance came, detectives grabbed me, snatched
No. 19-3466                                                   7

me, threw me in the car.” Jeﬀers testiﬁed that any other details
attributed to his story were made up by the detectives—
“[t]hey added all that stuﬀ on.”
   On cross-examination, Jeﬀers testiﬁed that he was not be-
ing given anything in exchange for his trial testimony, nor had
anyone threatened him to testify a certain way. Jeﬀers testiﬁed
again on redirect examination that no one threatened or in-
timidated him with respect to his trial testimony:
       Q:      It’s your testimony today that no gang
       members or no one intimidated you into giving
       this testimony, is that right?
       A:     Right.
The prosecutor then asked Jeﬀers whether a private investi-
gator working for Mario Young visited him before trial to
speak with him about his testimony:
       Q:    But after you were released from boot
       camp you got a visit from someone working for
       Mario Young, the co-defendant, didn’t you?
       A:     No.
       Q:     Didn’t an investigator working for Mario
       Young’s lawyer come to your home and ask you
       questions about what happened and talk to you
       about the shooting?
       A:     No.
On re-cross examination, defense counsel attempted to clarify
Jeﬀers’s testimony about whether he had spoken with an in-
vestigator working for Young:
8                                                No. 19-3466

      Q:    The state’s attorney just asked you if you
      spoke to an investigator for Mario Young when
      you were released from custody, is that correct,
      sir?
      A:     When I was released from custody.
      Q:     Right, when you were out.
      A:     Right.
      Q:     And did you tell them, did you stick with
      the story with that investigator, sir?
      A:     No.
      Q:     Pardon me, sir?
      A:     No.
      Q:     So you didn’t tell that person what you
      told the grand jury, correct?
      A:     Yeah.
      Q:     Because you didn’t stick with the story?
      A:     Right.
On further direct examination, the prosecutor again asked if
Jeﬀers had been visited by an investigator working for Young:
      Q:     I thought you just said you don’t remem-
      ber being visited by an investigator for Mario
      Young, the co-defendant, after you were re-
      leased from custody; didn’t you just say that ten
      minutes ago?
      A:     You asked me if she came to my house.
      Q:     Who is it that came and visited you?
No. 19-3466                                                9

      A:      Didn’t no one come to my house.
      Q:      Where did they visit you at?
      A:     I don’t remember. She didn’t come to my
      house.
      Q:      But you don’t remember where?
      …
      A:    Whoever she was, she didn’t come to my
      house, whatever you say.
      Q:     But you know it was an [i]nvestigator
      who worked for Mario Young, the defendant in
      this case, didn’t you?
      A:      No.
      Q:      You didn’t know that?
      A:      No.
      Q:      Who did you think it was?
      A:   I don’t know who it was. She just asked
      me questions and I talked to her.
      Q:     Asked you questions about the shooting,
      right?
      A:      Yeah.
      Q:     And that is when you decided to start
      saying that you didn’t see who did the shooting,
      right?
      A:      I told her the truth.
This concluded Jeﬀers’s testimony. No further evidence was
presented during trial about an investigator visiting Jeﬀers.
10                                                 No. 19-3466

   Before proceeding with closing arguments, the court in-
formed the jury that “[c]losing arguments are made by the at-
torneys to discuss the facts and circumstances in the case and
should be conﬁned to the evidence and to reasonable infer-
ences to be drawn from the evidence.” It further instructed
the jury that “[a]ny argument made by the attorneys which is
not based on the evidence should be disregarded.”
    With Jeﬀers being the only witness able to identify the men
involved in the shooting, the closing arguments centered on
his credibility. The state’s initial closing argument urged the
jury to credit Jeﬀers’s earlier statements over his trial testi-
mony. Defense counsel argued the opposite—encouraging
the jury to believe Jeﬀers’s testimony that he did not witness
the shooting and could not identify the shooter.
    In the state’s rebuttal closing argument, the prosecutor at-
tempted to explain the change in Jeﬀers’s testimony. The
prosecutor argued that Jeﬀers provided very little infor-
mation to law enforcement at the crime scene out of fear of
retaliation by gang members. In the prosecutor’s view, Jeﬀers
only felt safe enough to tell the detectives what he witnessed
and identify Evans when he was in state custody and “away
from the street where the gang bangers dominate.” The pros-
ecution argued that the change in Jeﬀers’s account could be
traced to a visit from an investigator working for Young:
       Think about when the story changed. Andrew
       Jeﬀers didn’t just identify Julius Evans and
       Mario Young one time. He identiﬁed him four
       times …. It only changed after he was released
       from custody when lo and behold he gets a visit
       from an investigator working for the lawyer for
       Mario Young, the defendant’s co-oﬀender.
No. 19-3466                                               11

Defense counsel objected and the court overruled the objec-
tion without explanation. The prosecutor continued:
      An investigator comes to visit him, and that per-
      son apparently interviews Andrew Jeﬀers. For
      what purpose? You can draw your own conclu-
      sion. Andrew Jeﬀers now knows when the in-
      vestigator visits him they know how to ﬁnd
      him.
The court overruled another objection, and the prosecutor
went on:
      They know where he is at. The gang bangers
      that executed Moatice Williams on the street
      right next to him know how to ﬁnd Andrew Jef-
      fers. They can come and see him whenever they
      want. All of a sudden after getting a visit from
      an investigator working for them—
Defense counsel objected again and this time the court sus-
tained. The prosecutor nonetheless continued:
      For Mario Young, his co-defendant, his co-of-
      fender, all of a sudden Andrew Jeﬀers can’t re-
      member his name. He can’t remember a damn
      thing. ... What a surprise. What a surprise that
      Andrew Jeﬀers after being visited by Mario
      Young’s investigator would suddenly forg[e]t
      everything that he saw when–on the night of
      August 23, 1996, when Moatice Williams was
      gunned down by this defendant. ... That’s why
      Andrew Jeﬀers was such a pain when he was on
      the witness stand yesterday. You can draw your
      own conclusions. Andrew Jeﬀers now knows
12                                                 No. 19-3466

       that Mario Young or his investigator knows
       how to ﬁnd Andrew Jeﬀers.
The prosecutor made a last attempt to bolster Jeﬀers’s out-of-
court statements, and after the court overruled another objec-
tion, he asserted:
       Andrew Jeﬀers was one hundred percent sure
       and entirely consistent in his identiﬁcations of
       what happened and who he saw do it … until
       he was paid a visit by Mario Young’s investiga-
       tor … that’s when suddenly he started to los[e]
       his memory which is not a big surprise or
       shouldn’t be a big surprise to anybody.
    The prosecutor concluded and the court instructed the
jury. With respect to the parties’ closing statements, the court
stated:
       Closing arguments are made by the attorneys to
       discuss the facts and circumstances in the case
       and should be conﬁned to the evidence and to
       reasonable inferences to be drawn from the evi-
       dence. Neither opening statements nor closing
       arguments are evidence. Any statement or argu-
       ment made by the attorneys which is not based
       on the evidence should be disregarded.
The jury issued a guilty verdict the following day. The trial
court sentenced Evans to life in prison.
D. Direct Appeal
  Evans appealed his conviction to the Illinois Appellate
Court. He argued that the prosecution engaged in misconduct
by arguing in its rebuttal closing statement that an
No. 19-3466                                                      13

investigator working for Evans’s co-defendant, Mario Young,
caused Jeﬀers to recant his earlier statements. 1 The appellate
court upheld the conviction.
   The state appellate court determined that the prosecutor
“did not invent an allegation of witness intimidation without
any basis in the record.” Instead, the prosecutor “made a rea-
sonable inference from the evidence which demonstrated that
Jeﬀers dramatically changed his testimony at trial after receiv-
ing a visit from an investigator sent by codefendant Young, a
known gang member.” Finding adequate support in the rec-
ord for the prosecutor’s comments, the appellate court held
the statements did not substantially prejudice Evans.
    The appellate court reasoned the record reﬂected that Jef-
fers identiﬁed Evans as the shooter on multiple occasions,
provided a written statement describing what he witnessed
on the night of the murder, testiﬁed against Evans before a
grand jury, and only “abruptly recanted after being visited by
an investigator sent by codefendant Young.” The state court
interpreted trial testimony as reﬂecting that “Jeﬀers admitted
that he did, in fact, meet with [Mario Young’s] investigator.”
    The court further reasoned that Jeﬀers’s explicit testimony
that he was not threatened by Evans did not render improper
the prosecutor’s inference that Young’s investigator caused
Jeﬀers to recant his prior statements at trial. As an initial mat-
ter, the court explained, Jeﬀers “did not state, nor was he
asked, whether he was threatened by the investigator.” More
importantly to the appellate court, the record reﬂected that



   1 Evans also appealed his conviction on other grounds that are no
longer at issue. Accordingly, we will not discuss them further.
14                                                  No. 19-3466

“Jeﬀers identiﬁed defendant as the shooter in this case on ﬁve
separate occasions and that his testimony only changed after
he was released from custody and visited by an investigator.”
Given that “the investigator was sent by codefendant Young,”
and Evans and Young “worked together to murder the vic-
tim,” the prosecutor reasonably invited the jury “to infer that
Jeﬀers’s reluctance to testify was the result of fear invoked by
the investigator’s visit.”
   Evans ﬁled a petition for leave to appeal, and the Illinois
Supreme Court denied his petition without comment on De-
cember 5, 2002.
E. Post-Conviction Proceedings
    After unsuccessfully petitioning the state courts for post-
conviction relief, Evans ﬁled a pro se petition for writ of ha-
beas corpus pursuant to 28 U.S.C. § 2254 in federal court. As
relevant to this appeal, Evans argued that the prosecutor’s ref-
erences to Young’s investigator deprived him of his right to a
fair trial. After appointing Evans counsel, the district court
agreed and granted Evans’s petition. According to the court,
it was objectively unreasonable for the state court to conclude
that the prosecutor’s statements were supported by the record
or based on a reasonable inference of the evidence in the rec-
ord. The court thus determined that the statements were im-
proper and potentially prejudicial, and had deprived Evans
of his right to a fair trial. This appeal followed.
                        II. Discussion
    We review the district court’s grant of a habeas petition de
novo, “but our inquiry is an otherwise narrow one.” Schmidt
v. Foster, 911 F.3d 469, 476 (7th Cir. 2018) (en banc). Under the
Antiterrorism and Eﬀective Death Penalty Act of 1996
No. 19-3466                                                                15

(AEDPA), a federal court may grant habeas relief only when
a state court adjudication on the merits: (1) “was contrary to,
or involved an unreasonable application of, clearly estab-
lished Federal law, as determined by the Supreme Court of
the United States,” or (2) “was based on an unreasonable de-
termination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. §§ 2254(d)(1), (2). Only
Supreme Court precedent—not circuit court precedent—con-
stitutes clearly established federal law in § 2254 habeas cases.
See Parker v. Matthews, 567 U.S. 37, 48–49 (2012). A state court
unreasonably applies clearly established federal law if it “cor-
rectly identiﬁes the governing legal rule from Supreme Court
case law, but unreasonably applies it to the facts of the case.”
Clark v. Lashbrook, 906 F.3d 660, 664 (7th Cir. 2018).
    Darden v. Wainwright, 477 U.S. 168 (1986), provides the
clearly established federal law for Evans’s prosecutorial mis-
conduct claim. 2 See Parker, 567 U.S. at 45. Under Darden, a
prosecutor’s improper statements deprive a criminal defend-
ant of his right to a fair trial if the remarks “so infected the
trial with unfairness as to make the resulting conviction a de-
nial of due process.” Darden, 477 U.S. at 181 (quoting Donnelly
v. DeChristoforo, 416 U.S. 637, 643 (1974)). A defendant seeking
relief under Darden embarks on an “uphill battle; ‘improper
statements during closing arguments rarely constitute


    2 The Illinois Appellate Court did not explicitly cite Darden in its anal-
ysis of Evans’s prosecutorial misconduct claims—instead, it relied on
state-court precedent to conduct a Darden-like analysis. We agree with the
district court that the state court’s failure to speciﬁcally discuss Darden
does not negate the applicability of Darden to this case. See Evans v. Lash-
brook, 2019 WL 6117585 at *6 n.7 (N.D. Ill. Nov. 18, 2019) (citing Ruvalcaba
v. Chandler, 416 F.3d 555, 565 (7th Cir. 2005)).
16                                                    No. 19-3466

reversible error.’” United States v. Klemis, 859 F.3d 436, 442 (7th
Cir. 2017) (quoting United States v. Wolfe, 701 F.3d 1206, 1211
(7th Cir. 2012)).
    Darden is a “highly generalized standard,” Parker, 567 U.S.
at 49, and its application “can demand a substantial element
of judgment.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).
Our analysis in this case thus requires that we acknowledge
that “[t]he more general the rule, the more leeway courts have
in reaching outcomes in case-by-case determinations.” Id. We
also note, however, “[e]ven in the context of federal habeas,
deference does not imply abandonment or abdication of judi-
cial review.” Miller-El v. Cockrell, 537 U.S. 322, 324 (2003).
    In applying Darden, we must “ﬁrst look to the challenged
comments to determine whether they were improper.” Ellison
v. Acevedo, 593 F.3d 625, 636 (7th Cir. 2010). Only if the state-
ments are improper must we decide if they “so infected the
trial with unfairness” as to have denied the defendant his due
process right to fair trial. Id. (quoting Darden, 477 U.S. at 181).
A. Whether the Prosecutor’s Statements were Improper
    It is well established that a prosecutor may not reference
facts not before the jury to bolster a witness’s credibility. See
United States v. Alviar, 573 F.3d 526, 542 (7th Cir. 2009). A pros-
ecutor may, however, “argue reasonable inferences from the
evidence that the jury has seen and heard.” United States v.
Waldemer, 50 F.3d 1379, 1383 (7th Cir. 1995).
   Evans challenges seven statements from the prosecutor’s
rebuttal closing argument as improper. The essence of each
challenged statement is the same: the prosecutor argued that
Jeﬀers recanted his identiﬁcation of Evans as the shooter dur-
ing his trial testimony because an investigator working for co-
No. 19-3466                                                  17

defendant Mario Young visited him before that testimony.
The prosecution implied that the visit intimidated Jeﬀers be-
cause Young now knows where he lives. According to Evans,
these statements were improper because there is no evidence
in the record from which the prosecutor could reasonably in-
fer that an investigator who worked for Young visited Jeﬀers.
    The Illinois Appellate Court disagreed and concluded that
the prosecutor’s remarks were proper because Jeﬀers had tes-
tiﬁed that he did, in fact, meet with an investigator sent by
Young. Upon closely examining the content of Jeﬀers’s testi-
mony, however, we conclude that the Illinois Appellate
Court’s ﬁnding that Jeﬀers so testiﬁed misstates the record
and lacks evidentiary support. We thus agree with Evans that
the state appellate court’s determination that the prosecutor’s
comments were proper is objectively unreasonable.
    When Jeﬀers was initially questioned by the prosecutor
about a visit from an investigator working for Young, he twice
explicitly denied such a visit occurred. Later, on re-cross, Ev-
ans’s counsel asked Jeﬀers if he recalled the prosecutor’s ques-
tions. In response, Jeﬀers testiﬁed that he did, in fact, meet
with someone about the shooting, but he did not testify that
the person was an investigator sent by Young. On further re-
direct, the prosecutor questioned Jeﬀers about why he origi-
nally denied that he was visited by an investigator who
worked for Young. Jeﬀers testiﬁed that he spoke to a woman
about the case, but that he did not know who she was:
       Q:     But you know it was an [i]nvestigator
       who worked for Mario Young, the defendant in
       this case, didn’t you?
       A:     No.
18                                                 No. 19-3466

       Q:     You didn’t know that?
       A:     No.
       Q:     Who did you think it was?
       A:   I don’t know who it was. She just asked
       me questions and I talked to her.
    The Illinois Appellate Court acknowledged that Jeﬀers in-
itially denied being visited by an investigator who worked for
Young. Nonetheless, it determined that during re-cross, Jef-
fers admitted that he spoke to an investigator who worked for
Young. This interpretation mischaracterizes Jeﬀers’s testi-
mony on re-cross and seemingly ignores his clariﬁcation on
re-direct that he did not know who the investigator was or
who she worked for. While Jeﬀers admitted to speaking with
an investigator, he repeatedly denied that this investigator
worked for Young. The Illinois Appellate Court’s ﬁnding to
the contrary lacks evidentiary support, and so its determina-
tion that the prosecutor’s comments were based on a reason-
able inference from Jeﬀers’s testimony—and so were
proper—is objectively unreasonable.
    First, focusing on Jeﬀers’s testimony on re-cross, we rec-
ognize that his indirect responses to certain of defense coun-
sel’s questions make the transcript somewhat diﬃcult to fol-
low. But there is no reasonable reading of this exchange in
which Jeﬀers admits to speaking with an investigator work-
ing for Mario Young. Instead, the testimony establishes only
that Jeﬀers spoke to an investigator to whom he told the
“story” consistent with his testimony at trial, and inconsistent
with his prior statements to police.
   Second, even if Jeﬀers’s testimony on re-cross was ambig-
uous as to whether the investigator worked for Young, his
No. 19-3466                                                  19

testimony on re-direct clariﬁed the issue. The prosecutor
asked Jeﬀers why he had previously denied being visited by
an investigator who worked for Young. Jeﬀers explained that
he had spoken to a woman about the case but ﬂatly denied
that he had any knowledge that she had a connection to
Young. The Illinois Appellate Court seemingly did not take
this testimony into account.
    In fact, Jeﬀers explicitly denied having met with an inves-
tigator who worked for Young ﬁve separate times. Nonethe-
less, the state appellate court weighed his testimony on re-
cross—in which he never explicitly stated the investigator
worked for Young—over his clear and repeated denials that
such a visit occurred. The Illinois Appellate Court’s determi-
nation that Jeﬀers testiﬁed that he met with an investigator
who worked for Young therefore is not supported by the trial
evidence.
    The state appellate court’s conclusion that the prosecutor’s
comments were proper depended on its determination that
Jeﬀers had testiﬁed that an investigator who worked for
Young visited him. According to the state appellate court, be-
cause there was evidence in the record that Jeﬀers had “dra-
matically changed his testimony at trial after receiving a visit
from an investigator sent by codefendant Young, a known
gang member,” the prosecutor’s statements during closing ar-
gument were proper because the prosecutor made a reasona-
ble inference that the change in Jeﬀers’s testimony could be
attributed to witness intimidation. When Jeﬀers’s testimony,
however, is properly characterized—that he met with an in-
vestigator but had no knowledge as to whom the investigator
worked for—the prosecutor’s comments no longer rest on a
reasonable inference from the evidence in the record. Without
20                                                No. 19-3466

evidence connecting the investigator to Young, it was not rea-
sonable for the prosecutor to argue that Jeﬀers changed his
testimony after a visit from an investigator who worked for
Young because Jeﬀers feared that Young knew where to ﬁnd
him. While the record does not reﬂect who the investigator
was or who she worked for, the only testimony about her em-
ployer is that she did not work for Young. Close examination
of the record reveals that the state court mischaracterized and
misstated the content of Jeﬀers’s testimony. The prosecutor’s
statements during closing argument about witness intimida-
tion were therefore improper because the record did not sup-
port them, nor do they reﬂect a reasonable inference from the
record. The state appellate court’s determination to the con-
trary therefore reﬂects an unreasonable application of Darden.
    On appeal, the state makes two primary arguments. First,
the state argues that because both the prosecutor and defense
counsel characterized the investigator as working for Young,
“both sides agreed that the person who spoke to Jeﬀers
worked for Young” and the record is therefore susceptible to
multiple interpretations. But even if the attorneys shared the
implicit assumption that the investigator worked for Young,
this shared belief is not evidence and does not introduce am-
biguity into Jeﬀers’s clear and repeated denials that he spoke
to an investigator who worked for Young.
    Second, the state argues that because Jeﬀers admitted he
spoke to an investigator, it was proper for the prosecutor to
link that investigator to Young because the investigator must
have been working for the defense. In the state’s view, this
must be true because Evans “does not contend that this inves-
tigator worked for the State, nor could he, as it was a defense
investigator who approached Jeﬀers.” The state makes this
No. 19-3466                                                    21

circular contention without citation to the record. A lack of
evidence that the investigator worked for the state does not
constitute evidence that the investigator worked for the de-
fense. It is precisely the lack of evidence about who the inves-
tigator worked for that makes the prosecutor’s comments im-
proper. Evans does not need to prove the investigator worked
for the state to successfully argue that there was no evidence
in the record from which the prosecutor could reasonably in-
fer that the investigator worked for Young. And without evi-
dence linking the investigator to the defense, the prosecutor’s
statements about why Jeﬀers’s testimony changed—that he
was paid a visit by an investigator hired by a known gang
member who now knew where to ﬁnd him—was not a rea-
sonable inference.
   Accordingly, the Illinois Appellate Court’s determination
that the prosecutor’s statements were supported by the rec-
ord, and therefore proper, was unreasonable. The dissent sug-
gests that we have reached this conclusion without consider-
ing Jeﬀers’s testimony about the investigator in the context of
the entire trial. In doing so, however, it is the dissent which
applies too narrow a lens to its analysis. The dissent hangs its
hat on a single exchange in which defense counsel inquired
whether “[t]he state’s attorney just asked if [Jeﬀers] spoke to
an investigator for Mario Young” and Jeﬀers responded,
“Right.” (emphasis added). In the dissent’s view, this was an
aﬃrmative response that can reasonably be viewed as aﬃrm-
ing either that he was just asked that question or that he in fact
spoke to an investigator working for Mario Young. Because
both of these inferences are possible, the dissent argues that
the prosecutor’s statement in closing argument that Jeﬀers
spoke to an investigator working for Young is a “logical con-
clusion.”
22                                                  No. 19-3466

    But that conclusion is only logical if one ignores the con-
tent and context of the defense counsel’s question, Jeﬀers’s an-
swer, Jeﬀers’s previous denial that he spoke to such an inves-
tigator, and his subsequent clariﬁcation that he spoke to
someone but he did not know if the investigator worked for
Young (and did not know who she worked for). This context
is not “an exercise in keeping score,” as the dissent suggests.
Our determination that the prosecutor’s remarks were not
based on a reasonable inference from record evidence is not
based on the fact that Jeﬀers denied that he met with an in-
vestigator working for Young more times than he admitted it.
Rather, in considering Jeﬀers’s full testimony, we do not ﬁnd
such an inference of admission reasonable. Interpreting Jef-
fers’s answer of “right” to a question about whether the state’s
attorney had just asked a question as an aﬃrmation about the
very thing that he had just twice denied is not reasonable, es-
pecially considering his subsequent clariﬁcations.
    Rather than relying solely on Jeﬀers’s style of speaking to
search for reasonable alternative inferences that might be
drawn from his testimony, as the dissent proposes, we base
our conclusion on the facts to which Jeﬀers did or did not tes-
tify. Jeﬀers speciﬁcally did not admit to having spoken with
Mario Young’s investigator, and he expressly stated the oppo-
site: he did not speak to an investigator who worked for Mario
Young. We decline the dissent’s invitation to base our decision
on each of these facts in isolation, and instead consider the
trial record in full. It was unreasonable for the Illinois Appel-
late Court to ignore Jeﬀers’s explicit testimony which estab-
lishes only that he spoke with a female investigator, and that
no one threatened him prior to testifying at trial. Because
there was no evidence in the record as to whom the investiga-
tor worked for, there was insuﬃcient evidence presented at
No. 19-3466                                                  23

trial to support the prosecutor’s arguments that Jeﬀers’s testi-
mony changed because a defense investigator working for a
known gang member visited him. While “[i]t is of course true
that in closing counsel may make arguments reasonably in-
ferred from the evidence presented,” at some point “the in-
ference asked to be drawn will be unreasonable enough that
the suggestion of it cannot be justiﬁed as a fair comment on
the evidence.” United States v. Vargas, 583 F.2d 380, 385 (7th
Cir. 1978) (holding that a prosecutor’s closing statement that
the defendant had previously traﬃcked heroin was not based
on a reasonable inference from the evidence presented be-
cause “the only testimony on the subject was [the defendant’s]
unrebutted statement that he had no prior criminal record”).
That is precisely what occurred here. There was thus no rea-
sonable basis for the state appellate court to conclude that the
prosecutor’s comments in his closing statement were proper.
B. Whether the Prosecutor’s Statements Violated Due Pro-
   cess
    Having found the challenged statements improper, we
turn to whether—considering the record as a whole—the
prosecutor’s comments deprived Evans of a fair trial. “The rel-
evant question is whether the prosecutors’ comments so in-
fected the trial with unfairness as to make the resulting con-
viction a denial of due process.” United States v. Olson, 450
F.3d 655, 674 (7th Cir. 2006) (quoting Darden, 477 U.S. at 181).
Six factors guide our inquiry: (1) whether the prosecutor mis-
stated evidence; (2) whether the remarks implicate speciﬁc
rights of the accused; (3) whether the defense invited the com-
ments; (4) the trial court’s instructions; (5) the weight of the
evidence against the defendant; and (6) the defendant’s op-
portunity to rebut the improper remarks. See Darden, 477 U.S.
24                                                  No. 19-3466

at 181; see also Howard v. Gramley, 225 F.3d 784, 793 (7th Cir.
2000). We do not apply these factors in a rigid manner and
rely on them only as a “guide to determine whether there was
fundamental unfairness that infected the bottom line.” Hough
v. Anderson, 272 F.3d 878, 903 (7th Cir. 2001). We generally
consider the weight of the evidence to be “the most important
consideration.” Id. (quoting United States v. Morgan, 113 F.3d
85, 90 (7th Cir. 1997)).
    As an initial matter, the parties disagree about the level of
deference we owe the state appellate court’s determination
that Evans was not denied the right to a fair trial. Evans argues
that a Darden analysis has two prongs because “we ﬁrst deter-
mine if the comments were … improper” and then “[i]f they
were improper, we consider the record as a whole to deter-
mine whether the comments deprived the defendant of a fair
trial.” Olson, 450 F.3d at 673. According to Evans, because the
state appellate court never reached the second prong—it de-
termined only that the comments were proper—we should
consider whether Evans was denied the right to a fair trial de
novo. In support, Evans cites to how federal courts review in-
eﬀective assistance of counsel claims arising under Strickland
v. Washington, 466 U.S. 668 (1984). A Strickland claim has two
prongs—a petitioner must show both that his counsel pro-
vided constitutionally deﬁcient performance (the “perfor-
mance” prong) and that her was prejudiced by it (the “preju-
dice” prong). When a state appellate court denies post-con-
viction relief based on a petitioner’s failure to meet one prong
but does not reach the merits of the other prong, federal courts
review the unreached prong de novo. See Wiggins v. Smith, 539
U.S. 510, 534 (2003). Thus, in Evans’s view, because the state
appellate court made “no determination” about whether the
prosecutor’s comments (if improper) prejudiced him, we
No. 19-3466                                                              25

need not defer to state court’s determination that he was not
deprived the right to a fair trial.
    Conversely, the state argues that, unlike Strickland, Darden
did not set forth a dual-pronged inquiry but instead articu-
lated a “very general” standard. Parker, 567 U.S. at 48. We
have interpreted Darden as having “established a two-prong
test for determining whether a prosecutors’ comments in clos-
ing argument constitute a denial of due process.” Ellison, 593
F.3d at 635–36. Nevertheless, according to the state, the rea-
sonableness of the state appellate court’s adjudication turns
on clearly established Supreme Court precedent, and there is
no such precedent establishing a dual-pronged analysis.
    We need not decide this question to resolve this case. As
described below, even if we owe deference to the state appel-
late court’s determination, the prosecutor’s comments de-
prived Evans of a fair trial and any decision to the contrary
would be an unreasonable application of Darden.
    To be sure, not all of Darden’s factors weigh in Evans’s fa-
vor. Speciﬁcally, the remarks did not “implicate other speciﬁc
rights of the accused such as the right to counsel or the right
to remain silent,” see Darden, 477 U.S. at 182, and the trial court
instructed the jury to disregard any argument made by the
attorneys that is not based on evidence. 3 Yet the remaining
four factors tip the scale heavily enough to require that we


    3 Evans concedes that the only “speciﬁc right” arguably implicated in
the prosecutor’s remarks is the defendant’s right to investigate the case
against him. See Michigan v. Harvey, 494 U.S. 344, 348 (1990). That right is
not implicated here, however, as the prosecutor’s comments concerned an
investigator allegedly working for Evans’s co-defendant, Mario Young,
not Evans himself.
26                                                No. 19-3466

conclude that the prosecution’s improper statements de-
prived Evans of his right to a fair trial.
    As we have already explained, the prosecutor’s comments
misstated the evidence. At no point does Jeﬀers testify that he
spoke with an investigator working for Mario Young. Instead,
he testiﬁed to the opposite: no one threatened or intimidated
him, and he never spoke with an investigator working for
Mario Young. The defense did not invite the prosecutor’s re-
marks, either. In other words, the prosecutor’s comments can-
not be seen as oﬀsetting “improper statements from the de-
fense that might have disposed the jury to favor the defend-
ant’s position,” United States v. Alexander, 741 F.3d 866, 871
(7th Cir. 2014), because the defense did not make such im-
proper statements. The timing of the statements is particu-
larly concerning, because the prosecution made the improper
remarks during rebuttal closing statements—the very last
time either party would address the jury.
    Most signiﬁcant to our analysis, however, is the weight of
the evidence against Evans. The evidence here was not “plen-
tiful and compelling” as it was in United States v. Klemis, 859
F.3d 436, 443 (7th Cir. 2017), where “multiple witnesses” tes-
tiﬁed against the defendant, and phone and text records doc-
umented the defendant’s crime. Instead, the prosecution’s
only evidence linking Evans to the shooting is Jeﬀers’s identi-
ﬁcations. The only other eyewitness, Margaret Winton, was
certain she never saw the shooter’s face and could not de-
scribe him or either of the other two men in the car. In addi-
tion, no physical evidence retrieved from the scene of the
crime was traced to Evans.
   The state contends that the prosecutor’s remarks were not
prejudicial because the jury would have found Jeﬀers’s
No. 19-3466                                                  27

“multiple out-of-court identiﬁcations” to be more credible
than his trial testimony regardless. We are not persuaded.
When Jeﬀers was ﬁrst asked to identify the perpetrators, he
had a 50% chance of picking one of the three people the police
already suspected. In the next meeting, Jeﬀers was shown a
photo of Evans again. Therefore, by the time Jeﬀers picked
Evans out of an in-person lineup, he had seen his photo—and
not the photo of any other person in the lineup—twice. Thus,
the fact that Jeﬀers “identiﬁed” Evans multiple times before
trial does not mean the evidence against him was compelling.
    Rather, the prosecution’s case rested heavily on a witness
who initially did not provide speciﬁc details of the shooting,
then told one version of events before trial and a completely
diﬀerent version of events at trial. Given the lack of other ev-
idence tying Evans to the shooting, which version the jury be-
lieved was crucial to the outcome. Consequently, any reason
the jury had to credit one version over the other was likely to
be inﬂuential. The prosecutor made Jeﬀers’s pre-trial version
of events appear more credible to the jury than his trial testi-
mony by arguing that Jeﬀers had been threatened by an in-
vestigator working for Evans’s co-defendant, when there was
no evidence in the record supporting that argument. The state
appellate court acknowledged that “prosecutorial comments
which suggest that a witness is afraid to testify truthfully be-
cause of threats or intimidation by the defendant or on the
defendant’s behalf, when not based upon evidence in the rec-
ord, are highly prejudicial.” This is exactly what occurred
here. Accordingly, the prosecutor’s improper comments de-
prived Evans of his right to a fair trial.


                                                     AFFIRMED
28                                                  No. 19-3466

    BRENNAN, Circuit Judge, dissenting. The habeas petition
before us focuses on the closing argument of the prosecutor,
who theorized that a key witness, Andrew Jeﬀers, changed
his testimony because he was intimidated by an investigator
working for a co-defendant. The parties examine Jeﬀers’s trial
testimony to assess whether the prosecutor’s remarks were
reasonably inferred from the trial evidence. My colleagues
conclude they are not, and therefore grant the habeas petition.
    Viewing the entire trial, I read Jeffers’s testimony as ad-
mitting that he spoke with the investigator. That means the
prosecutor’s closing argument was properly grounded in the
trial evidence, and the Illinois Appellate Court’s decision rea-
sonably applied clearly established federal law. Under the
Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), 110 Stat. 1214, we should defer to that decision.
                                I
    A foundational principle of our federal system remains
that “[s]tate courts are adequate forums for the vindication of
federal rights.” Burt v. Titlow, 571 U.S. 12, 19 (2013). Congress
enacted AEDPA to ensure that federal habeas review of state
court adjudication is “narrow … and not the broad exercise of
supervisory power.” Donnelly v. DeChristoforo, 416 U.S. 637,
642 (1974) (internal quotation marks omitted). Under AEDPA,
a federal court does not have authority to issue a writ of ha-
beas corpus unless the state court decision (1) “was contrary
to, or involved an unreasonable application of, clearly estab-
lished Federal law, as determined by the Supreme Court of
the United States” or (2) “was based on an unreasonable de-
termination of the facts in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d).
No. 19-3466                                                     29

    A state court unreasonably applies clearly established fed-
eral law if “it correctly identifies the governing legal rule from
Supreme Court case law, but unreasonably applies it to the
facts of the case.” Clark v. Lashbrook, 906 F.3d 660, 664 (7th Cir.
2018) (citing Williams v. Taylor, 529 U.S. 362, 407–08 (2000)). A
federal court reviewing habeas under the “unreasonable ap-
plication” prong of § 2254(d)(1) must first “determine what
arguments or theories supported or, … could have sup-
ported, the state court’s decision.” Harrington v. Richter, 562
U.S. 86, 102 (2011). The court then must ask “whether fair-
minded jurists could disagree on the correctness of the state
court’s decision if based on one of those arguments or theo-
ries.” Shinn v. Kayer, 141 S. Ct. 517, 524 (2020) (internal quota-
tion marks omitted) (citing Richter, 562 U.S. at 101). A peti-
tioner can satisfy this inquiry “only by showing that ‘there
was no reasonable basis’” for the state court’s decision. Cullen
v. Pinholster, 563 U.S. 170, 188 (2011) (quoting Richter, 562 U.S.
at 98). The state court’s factual determination is “presumed to
be correct,” and the petitioner bears the burden of rebutting
that presumption “by clear and convincing evidence.” 28
U.S.C. § 2254(e)(1).
    AEDPA sets a high bar for when a state court decision con-
stitutes an unreasonable application of Supreme Court prece-
dent. To meet this bar, a state court decision must be “so lack-
ing in justification … beyond any possibility for fairminded
disagreement.” Schmidt v. Foster, 911 F.3d 469, 477 (7th Cir.
2018) (en banc) (quoting Richter, 562 U.S. at 103). Habeas relief
is appropriate solely when “state courts veer well outside the
channels of reasonable decision-making about federal consti-
tutional claims.” Id. (internal quotation marks omitted). This
standard is “difficult to meet.” White v. Woodall, 572 U.S. 415,
419 (2014) (internal quotation marks omitted). That is because
30                                                    No. 19-3466

AEDPA deference directs federal courts to “presum[e] that
state courts know and follow the law.” Woodford v. Visciotti,
537 U.S. 19, 24 (2002) (per curiam).
   The clearly established federal law in this case, Darden v.
Wainwright, provides the relevant “framework to evaluate
‘whether the prosecutors’ comments so infected the trial with
unfairness as to make the resulting conviction a denial of due
process.’” Bartlett v. Battaglia, 453 F.3d 796, 800 (7th Cir. 2006)
(quoting Darden, 477 U.S. at 181). To succeed under Darden, a
petitioner must prove that the prosecutor’s remarks were im-
proper and that those statements deprived him of a fair pro-
ceeding. Darden, 477 U.S. at 181.
    A prosecutor’s closing remarks unsupported by trial evi-
dence are improper. See Berger v. United States, 295 U.S. 78, 88–
89 (1935). Federal courts defer to state courts in making this
assessment. Cf. Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). A
state appellate court’s decision that prosecutorial statements
were supported by evidence “will not be overturned on fac-
tual grounds unless objectively unreasonable in light of the
evidence presented in the state-court proceeding.” Id. This
deference is necessary because “[a] criminal trial does not un-
fold like a play with actors following a script,” Geders v. United
States, 425 U.S. 80, 86 (1976), and habeas review cannot take
into account all the nuances of live testimony. Though “rea-
sonable minds reviewing the record might disagree about the
finding in question, on habeas review that does not suffice to
supersede the trial court’s” determination. Brumfield v. Cain,
576 U.S. 305, 314 (2015) (cleaned up). So “even a strong case
for relief does not mean the state court’s contrary conclusion
was unreasonable.” Richter, 562 U.S. at 102.
No. 19-3466                                                    31

    A prosecutor may comment on the credibility of a witness
if the remarks were reasonably inferred from the evidence at
trial. United States v. Klemis, 859 F.3d 436, 443 (7th Cir. 2017).
This court has recognized that “[a]ttorneys have more leeway
in closing arguments to suggest inferences based on the evi-
dence.” Soltys v. Costello, 520 F.3d 737, 745 (7th Cir. 2008). A
prosecutor’s inference “need not always be introduced, nor
immediately followed, by a direct reference to the trial rec-
ord.” United States v. Wolfe, 701 F.3d 1206, 1213 (7th Cir. 2012).
Rather, reasonable inference must be “deﬁned contextually.”
United States v. Waldemer, 50 F.3d 1379, 1384 (7th Cir. 1995).
That context should dispose of this case.
                                II
    The appropriate context from which the prosecutor may
render a reasonable inference is the entire trial, not just por-
tions of it. See United States v. Young, 470 U.S. 1, 11–12 (1985)
(explaining that prosecutor’s comments or conduct must be
viewed in “the context of the entire trial”).
    That context includes the following exchanges. On the ﬁrst
re-direct examination, the prosecutor asked Jeﬀers whether
he had spoken to an investigator working for Young. Jeﬀers
answered no. On re-cross, defense counsel followed up and
this time Jeﬀers admitted that he did speak to an investigator.
Then the prosecutor readdressed Jeﬀers’s encounter with the
investigator. Jeﬀers responded that he did not know the iden-
tity of the investigator and that the investigator did not visit
his home. In his closing argument, the prosecutor oﬀered a
theory on why Jeﬀers recanted. He theorized that Jeﬀers had
given a complete story when he was in custody because he
felt safe, and later recanted his testimony upon a visit from
Young’s investigator because he was intimidated.
32                                                             No. 19-3466

    Based on this sequence, all can agree that Jeffers spoke to
an individual who had visited him after he was released from
custody but before trial. And all can agree that the individual
was likely an investigator. What is unclear, the majority opin-
ion concludes, is whether Jeffers knew that the investigator
was someone working for Young.
    The majority opinion rejects the decision of the Illinois Ap-
pellate Court—that Jeffers admitted to speaking with Young’s
investigator—as lacking evidence, pointing to portions of Jef-
fers’s testimony. On re-cross, defense counsel asked Jeffers,
“The state’s attorney just asked if you spoke to an investigator
for Mario Young when you were released from custody, is
that correct, sir?” Jeffers responded, “Right.” Though the
majority opinion acknowledges that Jeffers’s responses at var-
ious parts of the testimony “make the transcript somewhat
difficult to follow,” it surmises that “there is no reasonable
reading of this exchange in which Jeffers admits to speaking
with an investigator working for Mario Young.” (emphasis
added).
   The context of the full trial weakens this conclusion.
Throughout the trial, Jeﬀers used “right” and “yeah” inter-
changeably to answer in the aﬃrmative. 1 So when he replied




1   Below are some examples from Jeffers’s testimony:
      “Q: As of ‘96 when this happened, you had been living there for about
      five or six years? A: Right.” R. 13-8 at 89–90.
      “Q: You’re saying you heard a total of four or five shots altogether? A:
      Right. Q: That is all you heard? A: Right.” Id. at 95.
      “Q: You don’t write your name that way, AJ? A: Right.” Id. at 104.
No. 19-3466                                                          33

to defense counsel’s question on re-cross with “right,” Jeﬀers
could have meant either:
       1. Yes, it is correct that the state’s attorney just
           asked if I spoke to an investigator for Mario
           Young when I was released from custody; or
       2. Yes, it is correct that I spoke to an investiga-
           tor for Mario Young when I was released
           from custody.
The first inference focuses on the state attorney’s question; the
second inference focuses on the substance of that question.
Both are reasonable readings of the exchange, and the latter
provides a reasonable basis to infer that Jeffers admitted to
speaking with an investigator working for Young.
    The point of the “reasonable inference” standard is to cap-
ture the nuances of the trial—what parties attempt to com-
municate and to understand. From Jeffers’s testimony, it can
logically be concluded that he spoke to Young’s investigator.
Inference number 1 is reasonable, but that does not render in-
ference number 2 unreasonable. Indeed, given the sequence
of the questions, inference number 2 is arguably more reason-
able than inference number 1.
    The majority opinion concludes that the state court’s de-
termination “lacks evidentiary support.” In doing so, it high-
lights that there is “[a] lack of evidence about who the



   “Q: And on the bottom of page 6 it says Andrew Jeffers there, right?
   A: Right. Q: And you’re saying you didn’t put that signature there
   either, right? A: Yeah.” Id. at 108.
   “Q: And you didn’t put that there either, right? A: Right. Q: And two
   lines below that, right? A: Yeah.” Id. at 112.
34                                                   No. 19-3466

investigator worked for” and that “the only testimony about
her employer is that she did not work for Young.”
    But by dismissing the state court’s interpretation of the
testimony, the majority opinion applies an overly restrictive
definition of “reasonable inference.” To be a “reasonable in-
ference” does not require Jeffers to have explicitly said that he
knew the investigator worked for Young. Black’s Law Diction-
ary defines “inference” as “[a] conclusion reached by consid-
ering other facts and deducing a logical consequence from
them.” BLACK’S LAW DICTIONARY (11th ed. 2019). That Jeffers
spoke to Young’s investigator is a logical conclusion:
        Jeffers decided to recant his prior statements
         and identification after his release from custody
         and before trial; an investigator visited Jeffers
         during that time;
        Young had an interest in the case as a co-defend-
         ant; and
        Jeffers responded in the affirmative when de-
         fense counsel asked whether he had spoken to
         an investigator working for Young.
    In response to this conclusion, the majority opinion under-
scores that five times Jeffers denied meeting with Young’s in-
vestigator. Such denials do not automatically amount to clear
and convincing evidence. This is especially true if the state
court renders its factual determination based on a reasonable
inference from the trial record, as the Illinois Appellate Court
did here.
    Evaluating whether an inference is reasonable is not an ex-
ercise in keeping score. Five explicit denials do not obviate the
weight of a single inference of admission to the contrary. Cf.
No. 19-3466                                                      35

United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009) (not-
ing that “the trier of fact must consider whether … particular
falsehoods in a witness’s testimony so undermine his credi-
bility as to warrant disbelieving … a critical part” of his testi-
mony); United States v. Mejia, 82 F.3d 1032, 1038 (11th Cir.
1996) (“A proper inference the jury can make from disbe-
lieved testimony is that the opposite of the testimony is
true.”).
    One last point on this score. The majority opinion empha-
sizes that Jeffers “expressly stated … he did not speak to an
investigator who worked for Mario Young.” But Jeffers only
denied knowing the identity of the investigator who “just
asked [him] questions,” not speaking with an investigator. In-
deed, the majority opinion acknowledges that Jeffers said he
“spoke to someone but he did not know if the investigator
worked for Young.” Jeffers neither did nor could have ex-
pressly denied speaking with Young’s investigator because
he did not know that investigator’s identity.
    AEDPA “demands that state-court decisions be given the
benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010)
(quoting Woodford, 537 U.S. at 24). The Illinois Appellate
Court’s decision does not simply “rest[] on thin air.” Mendiola
v. Schomig, 224 F.3d 589, 592 (7th Cir. 2000). It relies on a rea-
sonable inference from evidence presented at trial—that Jef-
fers admitted to speaking with an investigator working for
Young—to conclude that the prosecutor’s comments were not
improper. And when the record is subject to multiple inter-
pretations, as here, federal courts should defer to state court’s
reasonable interpretation. See, e.g., Bartlett, 453 F.3d at 802. Be-
cause the full context of the trial provides a reasonable basis
to characterize the prosecutor’s statements as not improper,
36                                                   No. 19-3466

the Illinois Appellate Court did not unreasonably apply
Darden under § 2254(d)(1). We should defer to the state
court’s decision, and bound by AEDPA, deny the petition.

                              ***
     Under AEDPA, federal courts must not mistake habeas
corpus as “a substitute for ordinary error correction through
appeal.” Richter, 562 U.S. at 102–03. Rather, it is “[a] guard
against extreme malfunctions in the state criminal justice sys-
tems.” Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens,
J., concurring in judgment). No such breakdown happened
here. The decision of the Illinois Appellate Court rested on
record evidence, so under AEDPA I would deny the petition.
I respectfully dissent.